
	

114 HR 3424 IH: Moving to Work Reform Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3424
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Maxine Waters of California (for herself and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide for extension of agreements between the Secretary of Housing and Urban Development and
			 public housing agencies participating in the Moving to Work Demonstration
			 Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Moving to Work Reform Act of 2015. 2.Terms of moving to work agreementsThe Secretary of Housing and Urban Development may not enter into or extend any Moving to Work agreement for any public housing agency for participation in the demonstration established under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321), unless such agreement is subject to the following terms and conditions for the entire duration of such agreement:
 (1)Evaluation of major policy changesA public housing agency may not newly establish any rent policy that raises rent burdens for a significant portion of participating families, any time limitation on the term of housing assistance, or any policy that conditions receipt of housing assistance from program funds on employment status, unless—
 (A)the policy change will be subject to a detailed evaluation using a rigorous research methodology which includes, at least in part, random assignment to treatment and control groups to compare the impact on assisted families (including families that cease to receive assistance during the term of the evaluation) to similar families not subject to such policy change; and
 (B)the Secretary determines that adequate Federal or other resources are available to undertake the required evaluation.
 (2)Use of tenant-based rental assistance fundsA public housing agency may use funds appropriated for renewal of tenant-based rental assistance only for payments to or on behalf of eligible families that assist such families with housing costs, except that up to 10 percent of such funds may be used for other eligible purposes, subject to such requirements as the Secretary shall establish.
 (3)Determination of tenant-based rental assistance fundingA public housing agency shall receive funding for renewal of tenant-based rental assistance determined using the same formula applied to public housing agencies that do not participate in the demonstration, except that up to 10 percent of such funds may be renewed by adjusting the prior year’s funding by an inflation factor determined by the Secretary.
 (4)Prohibition of reduction in number of families assistedA public housing agency shall provide ongoing housing assistance resulting in average cost burdens no higher than those of families assisted under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f, 1437g) to substantially the same number of eligible low-income families as the agency could assist if it expended the full amount of funding it receives under such sections 8 and 9 pursuant to the requirements of such sections.
 (5)Housing choiceIf the Secretary determines that a disproportionately low share of families assisted by a public housing agency using funds appropriated pursuant to sections 8 and 9 of the United States Housing Act of 1937 lives in neighborhoods with low crime, high-performing schools, or other indicators of high opportunity, the public housing agency shall develop and implement a plan to expand families’ access to such neighborhoods.
 (6)Determination of public housing operating fundingA public housing agency shall receive funding for operation and management of public housing determined using the same formula applied to public housing agencies that do not participate in the demonstration, except that, for an agency that currently receives such funding under an alternative formula established by its Moving to Work agreement, the Secretary shall phase in the requirements of this paragraph in a manner sufficient so as to avoid reducing funding by more than 10 percent per year.
 (7)Retained provisionsThe Secretary shall not waive any of the following provisions of the United States Housing Act of 1937:
 (A)Subsections (a)(2)(A) and (b)(1) of section 16 (42 U.S.C. 1437n; relating to targeting for new admissions).
 (B)Section 2(b) (42 U.S.C. 1437(b); relating to tenant representatives on the public housing agency board of directors).
 (C)Section 3(b)(2) (42 U.S.C. 1437a(b)(2); relating to definitions for the terms low-income families, very low-income families, and extremely low-income families).
 (D)Section 5A(e) (42 U.S.C. 1437c–1(e); relating to the formation of and consultation with a resident advisory board).
 (E)Sections 6(f)(1) and 8(o)(8)(B) (42 U.S.C. 1437d(f)(1), 1437f(o)(8)(B); relating to compliance of units assisted with housing quality standards or other codes).
 (F)Section 6(k) (42 U.S.C. 1437d(k); relating to grievance procedures for public housing tenants). (G)Section 7 (42 U.S.C. 1437e; relating to designation of housing for elderly and disabled households).
 (H)Sections 8(ee) and 6(u) (42 U.S.C. 1437f(ee), 1437d(n); relating to records, certification and confidentiality regarding domestic violence).
 (I)Paragraphs (3) and (4)(i) of section 6(c) and sections 982.552 and 982.553 of the Secretary’s regulations (42 U.S.C. 1437d(c) and 24 C.F.R. 982.552, 982.553; relating to rights of applicants).
 (J)Section 6(l) (42 U.S.C. 1437d(l); relating to public housing lease requirements), except that for units assisted both with program funds and low-income housing tax credits, the initial lease term may be less than 12 months if required to conform lease terms with such tax credit requirements.
 (K)Subparagraphs (C) through (F) of section 8(o)(7) and section 8(o)(20) (42 U.S.C. 1437f(o); relating to lease requirements and eviction protections for families assisted with tenant-based assistance).
 (L)Section 8(o)(13)(B) (42 U.S.C. 1437f(o)(13)(B); relating to the 20-percent portfolio cap on the use of voucher funds for project-based vouchers), except as follows:
 (i)A public housing agency that, pursuant to a Moving to Work agreement in effect on the date of the enactment of this Act, is using or has committed voucher funds as of such date of enactment for project-based vouchers in excess of the 20-percent cap may continue to use such funds in excess of such cap, but not in excess of the percentage in use or committed as of such date of enactment pursuant to such agreement, or as specified in clause (ii), whichever is higher.
 (ii)A public housing agency may use voucher funds for project-based vouchers in excess of the 20-percent cap, but not to exceed 35 percent, if such use meets one of the following criteria:
 (I)The project-based vouchers serve homeless or other special needs families, as defined by the Secretary.
 (II)The project-based vouchers are used in a low-poverty area, as defined by the Secretary. (III)The project-based vouchers are used in connection with a demonstration of a project-based program that is subject to evaluation by the Secretary.
 (M)Section 8(o)(13)(E) (42 U.S.C. 1437f(o)(13)(E); relating to the ability of families with project-based vouchers to move, using tenant-based vouchers, after 12 months of occupancy), unless the Secretary determines that waiver of such section is necessary to implement transitional or time-limited housing policies subject to evaluation described in paragraph (1) of this section.
 (N)Section 8(r)(1) (42 U.S.C. 1437f(r)(1); relating to the portability of vouchers). (O)The following requirements applicable to resident councils and jurisdiction-wide resident organizations:
 (i)Establishment of resident councils and resident organizations under section 20 (42 U.S.C. 1437r). (ii)Minimum amount of public housing agency support for such councils and organizations under section 20.
 (iii)Involvement of such councils and organizations in public housing agency operations, as authorized under sections 3(c)(2), 6(c)(5)(C), and 9(e) (42 U.S.C. 1437a(c)(2), 1437d(c)(5)(C), 1437g(e)).
 3.Assessment of demonstrationThe Secretary of Housing and Urban Development shall conduct a comprehensive evaluation of the Moving to Work demonstration and, upon completion of the evaluation, submit to the Congress a report—
 (1)describing and analyzing the risks and potential benefits of expanding the Moving to Work demonstration program to additional agencies compared to those of maintaining the demonstration program at its current size; and
 (2)identifying reforms, and selection criteria in case the demonstration program is expanded, that would improve the program’s effectiveness in testing innovative policies while minimizing adverse effects on low-income families and ensuring efficient use of Federal funds to meet the most pressing housing needs.
			
